Citation Nr: 1635460	
Decision Date: 09/09/16    Archive Date: 09/20/16

DOCKET NO.  10-35 397	)	
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1. Entitlement to an initial rating higher than 20 percent for sciatica of the right lower extremity (previously evaluated as peripheral neuropathy), prior to June 4, 2014.

2.  Entitlement to an initial rating higher than 40 percent for sciatica of the right lower extremity (previously evaluated as peripheral neuropathy), after June 4, 2014.

3.  Entitlement to an initial rating higher than 20 percent for sciatica of the left lower extremity (previously evaluated as peripheral neuropathy), prior to June 4, 2014.

4. Entitlement to an initial rating higher than 40 percent for sciatica of the left lower extremity (previously evaluated as peripheral neuropathy), after June 4, 2014.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Coyne, Associate Counsel


INTRODUCTION

The Veteran completed active duty military service from May 1958 to October 1980.

This matter comes to the Board of Veterans' Appeals (Board) from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, which granted service connection for bilateral lower extremity sciatica (formerly denied as peripheral neuropathy) and assigned 10 percent ratings, effective December 19, 2007.  In June 2010, the RO granted increased ratings of 20 percent for the right and left lower extremity sciatica, effective December 19, 2007, and in December 2015, the RO granted an increased rating for right and left lower extremity sciatica, effective June 4, 2014.  The Veteran has not indicated that he is satisfied with these ratings.  Thus, this claim is still before the Board. 

This claim was remanded in March 2015 for additional development.  That additional development has now been completed and the case has been returned to the Board for further adjudication.

In August 2016 the Veteran filed a VA Form 9, substantive appeal, which perfected his appeal regarding the issue of entitlement to service connection for a skin condition.  At present, that issue has not been certified to the Board for appellate disposition.  Certification is used for administrative purposes and does not serve to either confer or deprive the Board of jurisdiction over an issue.  38 C.F.R. § 19.35 (2015).  However, when an appeal is certified to the Board for appellate review and the appellate record is transferred to the Board, the appellant and his or her representative, if any, will be notified in writing of the certification and transfer and of the time limit for requesting a change in representation, for requesting a personal hearing, and for submitting additional evidence.  See 38 C.F.R. §§ 19.36, 20.1304(a).  

As the required notifications have not been sent in regard to the VA Form 9 filed in August 2016, the Board declines to take any further action on that issue at this time.  This delay is needed to ensure that the Veteran is afforded full due process in the matter.  See 38 C.F.R. § 3.103; Gray v. McDonald, 27 Vet. App. 313, 327 (2015) (citing Cushman v. Shinseki, 576 F.3d 1290 (Fed.Cir.2009)); see also Carter v. McDonald, 794 F.3d 1342, 1346 (Fed. Cir. 2015).  However, the Board does acknowledge that in his formal appeal the Veteran also referenced a July 2016 Board notification letter informing the Veteran that his appeal for entitlement to increased ratings for sciatica of the left and right lower extremities and TDIU had been certified to the Board, and that the Veteran may have mistook this notification letter as a reference to his skin condition appeal.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Prior to June 4, 2014, the Veteran had moderate sciatic nerve impairment of the right lower extremity.

2. Prior to June 4, 2014, the Veteran had moderate sciatic nerve impairment of the left lower extremity.

3. From June 4, 2014, the Veteran has moderately severe sciatic nerve impairment of the right lower extremity.

4.  From June 4, 2014, the Veteran has moderately severe sciatic nerve impairment of the left lower extremity.


CONCLUSIONS OF LAW

1. A rating in excess of 20 percent is not warranted for sciatica of the right sciatic nerve prior to June 4, 2014.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.124, Diagnostic Code 8520 (2015).

2. A rating in excess of 40 percent is not warranted for sciatica of the right sciatic nerve from June 4, 2014 onwards.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.124, Diagnostic Code 8520 (2015).

3. A rating in excess of 20 percent is not warranted for sciatica of the left sciatic nerve prior to June 4, 2014.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.124, Diagnostic Code 8520 (2015).

4. A rating in excess of 40 percent is not warranted for sciatica of the right sciatic nerve from June 4, 2014 onwards.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.124, Diagnostic Code 8520 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

As a preliminary matter, the Board finds that VA has met all statutory and regulatory notice and duty to assist provisions set forth under law.  Prior to initial adjudication, a March 2009 letter satisfied the provisions with regard to the Veteran's service connection claim for his low back and right knee disabilities.  

The Veteran's service treatment records and post-service VA treatment records identified by the Veteran have been obtained.  Additionally, as requested in the March 2015 remand, the Veteran's most recent VA treatment records were procured.  Accordingly, the AOJ has substantially complied with the Board's past remand directives that pertain to the collection of records.  

VA examinations were conducted in May 2009 with a March 2010 addendum opinion, and November 2015.  Both of these examinations are adequate for rating purposes because they involve in-person examinations, a thorough review of the Veteran's service and post-service treatment records or claims file, consideration for the Veteran's lay statements, and included objective test results where possible.  

However, the Board acknowledges that there was a peripheral nerve examination completed in June 2014 primarily to assess the Veteran's service-connected carpel-tunnel syndrome.  As noted in the March 2015 VA examination report, that examination contained some inconsistent findings regarding the severity of the Veteran's sciatica symptoms on his peripheral nerve and low back examinations reports.  Accordingly, the Board finds that that examination is not adequate for rating purposes.

It should be noted that in addition to assessing these VA examinations for adequacy, the Board must also determine whether the AOJ has substantially complied with the remand directives contained in past remand decisions.  See Dyment, 13 Vet. App. at 146-47; Stegall, 11 Vet. App. 268.  Here, the March 2015 remand decision directed the AOJ to schedule the Veteran for examinations assessing the severity of his low back and right knee conditions, and as noted above such an examination has been provided.  Additionally, the November 2015 VA examiner individually responded to all of the specific considerations he was directed to include in his examination report including consideration of the June 2014 VA examination report.  Although he did not specifically reconcile the different findings in that examination report, he acknowledged the June 2014 VA examination and made clear and unambiguous findings as to any paralysis of sciatic nerve.  Therefore, the AOJ substantially complied with the March 2015 remand directives pertinent to the provision of a VA examination.  As such, the November 2015 VA examination report substantially complies with the March 2015 remand directives consistent with Stegall, 11 Vet. App. 268.


II. Pertinent Evidentiary Rules

Where the Veteran challenges the initial rating of a disability for which he has been granted service connection, the Board considers all evidence of severity since the effective date for the award of service connection.  See generally Fenderson v. West, 12 Vet. App. 119 (1999).  Additionally, if the positive evidence supporting a claim and the negative evidence indicating a denial of the claim is relatively equal, the Veteran is entitled to the benefit of the doubt.  See 38 U.S.C.A. §5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015).  Accordingly, after careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  See id.

III. Increased Rating Claims

Disability evaluations are determined by comparing a veteran's present symptoms with the criteria set forth in the VA's Schedule for Rating Disabilities (rating schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  As such, the Board must consider all potentially applicable diagnostic codes when rating a Veteran's disability.  However, evaluation of the "same manifestation" of the "same disability" under various diagnoses, otherwise known as "pyramiding" is to be avoided.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  Notwithstanding this principle, two different disability ratings may be assigned if the Veteran has separate and distinct manifestations of one injury such that assignment of two separate diagnostic codes is required to appropriately compensate him for the totality of his symptoms.  See id.

Additionally, consistent with the benefit-of-the-doubt principle, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).  Moreover, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007) (citing Fenderson v. West, 12 Vet. App. 119, 126 (1999)).  

A. Schedular Rating for Impairment of the Sciatic Nerve

Impairment of the sciatic nerve is rated under 8520, on the basis of complete or incomplete paralysis of the sciatic nerve, or neuritis or neuralgia of the sciatic nerve.  38 C.F.R. § 4.124a.  In rating diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  Id.  When the involvement is wholly sensory and does not involve paralysis of the nerve, the rating should be for the mild, or at most, the moderate degree.  Id.  Under Diagnostic Code 8520, mild incomplete paralysis of the sciatic nerve is rated as 10 percent disabling; moderate incomplete paralysis is rated as 20 percent disabling; and moderately severe incomplete paralysis is rated as 40 percent disabling.  Id.  A higher rating of 60 percent is warranted if there is severe incomplete paralysis of the sciatic nerve with marked muscular atrophy, and a higher rating of 80 percent is warranted if there is complete paralysis of the foot that causes the foot to dangle and drop, with no active movement possible of the muscles below the knee, and flexion of the knee is either weakened or lost.  Id.  

1. Evidence and Analysis

As discussed above, the Veteran's bilateral sciatica was first assessed in May 2009.  In the history taken by the examiner, the Veteran indicated that he first developed back pain and numbness over the lateral and anterior aspect of the right thigh while lifting heavy ammo cases in the early 1960s during active duty service.  The Veteran indicated that the course of his pain since onset had been progressively worse but was treated with tramadol and Vicodin, as well as a spinal traction performed in 2007.  The Veteran further indicated that in 2002 he developed numbness and paresthesias of both feet, associated with intermittent pain and numbness from the lower back to both lower extremities, with his right side worse than the left.  His symptoms extended from the thigh to the ankle.  His condition has resulted in daily lower back and lower extremity pain and numbness.  Objective symptoms noted by the VA examiner included: paresthesias, pain, and numbness of the feet, ankles, and mid-calf legs bilaterally.  The examiner further noted decreased sensory response in the foot, ankle and mid-calf bilaterally.  Although the examiner initially indicated that the affected nerves appeared to be the Veteran's common peroneal and tibial nerves his March 2010, the examiner clarified that the Veteran's was "best characterized as the equivalent of moderate neuralgia/neuritis involving the sciatic nerve for each lower extremity."  In assessing the Veteran the examiner noted a February 2007 bone conduction study that found objective evidence of peripheral neuropathy, more on the right than the left.

The Veteran's bilateral sciatica was assessed again in November 2015.  In the history taken by the examiner, the Veteran reported a sharp pain extending throughout his legs down to his feet.  This pain occurs if he is on his feet more than 30 minutes and the Veteran described it as severe.  He indicated that he developed this pain at least 20 to 25 years ago.  He also indicated that if he is on his feet more than 30 minutes, he cannot feel his feet.  This symptom also developed 20 to 25 years ago and is described as severe.  The Veteran further reported bilateral lower extremity weakness.  Objective symptoms and observations noted by the November 2015 VA examiner included reduced reflexes, sensory intact to light touch bilaterally with the exception of decreased but present light touch over the right foot.  The examiner concluded that the Veteran's symptoms were most consistent with the sciatic nerve bilaterally with incomplete paralysis, and moderate to severe in symptomatology.  He also commented that the June 2014 VA examination report revealed no muscle weakness, and that the Veteran's sensory exam showed diminished light touch on the left side from his mid-calf distally and decreased light touch on the right side in the same area, and that this was consistent with his own examination of the Veteran.  He observed that there was no muscle atrophy, and incomplete paralysis of the sciatic nerve with pain.  He then commented that in terms of functional impairment, the veteran would have difficulties with positions that require more than occasional walking and standing, and would also have difficulty with positions that require climbing stairs.  The examiner observed that the Veteran should still be able to perform sedentary occupations provided he is given the proper ergonomic modifications.

VA treatment records throughout the appeal period are consistent for diagnoses of peripheral neuropathy and progressive polyneuropathy.  A September 2009 VA treatment record describes the Veteran's peripheral neuropathy as terrible, but well controlled with medication.  It noted that the Veteran was still able to golf but that he had residual pain and tingling in his feet when he did so.  A June 2011 treatment record documented right lower extremity sciatica with sharp pain in right buttock after prolonged sitting, which is sometimes relieved by standing and sometimes worsened by standing with radiation down into the posterior thigh.  In a December 2007 treatment record the Veteran rated his back and lower leg pain as a 10 out of 1-10 scale, and a zero at its best.  The Veteran was treated for severe heel pain in October 2007, but this was attributed to bilateral heel spur syndrome.  A January 2007 treatment record details that the Veteran experienced pain spreading down both legs, constant numbness on the toes and lateral right foot, but demonstrated no weakness, muscle atrophy, and active equal reflexes.

A February 2008 lay statement indicates that when the Veteran gets numbness from sciatica all the feeling in his legs disappears and he is unable to stand.  He also reported being unable to work due to his sciatica and service-connected low back condition.

First, addressing the appeal period prior to June 4, 2014, the Board finds that the May 2009 VA examination in conjunction with the March 2010 VA addendum opinion constitutes the most probative evidence with regard to the severity of the Veteran's bilateral lower extremity sciatica.  The Board finds that this is so for the same reasons it found these reports adequate in Part I.  Accordingly, although the Board acknowledges the pain and functional impairment the Veteran experiences as a result of this condition, the Board defers to the May 2009 and March 2010 examiner's assessment of the Veteran's condition as moderate prior to June 4, 2014.  Accordingly, the Board finds that the 20 percent rating most closely approximates the Veteran's bilateral sciatica in both of his lower extremities.  In doing so, the Board acknowledges that the Veteran's right side sciatica has been noted to be worse than his left side, and more specifically that it extends to his toes and the right lateral side of his foot.  However, this fact alone does not indicate that the symptoms of his right foot rose to the moderately severe level of impairment required for a 40 percent rating, and the May 2009 and March 2010 VA examiner did not assess the Veteran's sciatic condition as such.  Additionally, the Board acknowledges that the Veteran has provided a lay assessment that his sciatic pain is severe.  While the Board finds that the Veteran is competent to opine as to the severity of his sciatic pain, and the Board finds the Veteran's lay statement as to his subjective assessment to be credible, the Board finds that he is not competent to opine as to whether the incomplete paralysis of his sciatic nerve can classified as mild, moderate, or severe.  Such an opinion requires medical expertise and knowledge, and the record does not reflect that the Veteran possesses such expertise.  Accordingly, the Board finds that entitlement to an initial rating in excess of 20 percent for bilateral sciatica of the lower extremities is not warranted here.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.124, Diagnostic Code 8520 (2015).

As for the appeal period after June 4, 2014, the Board finds that the most probative evidence of record with regard to the severity of the Veteran's bilateral lower extremity sciatica is the November 2015 VA examination report.  As with the May 2009 and March 2010 VA examination and addendum, the Board finds that this examination report is probative for the same reasons it found it to be adequate for rating purposes.  Accordingly, the Board defers to that examiner's assessment of the Veteran's bilateral lower extremity sciatica as moderately severe, and finds that the 40 percent rating already in effect most closely approximates the Veteran's symptoms.  In doing so, the Board notes that it has considered the next highest rating of 60 percent as well as the Veteran's lay statements, however VA examinations and VA treatment record consistently indicate that the Veteran's bilateral lower extremity sciatica does not present with muscle atrophy.  Accordingly, the Board finds entitlement to an initial rating in excess of 40 percent for bilateral sciatica of the lower extremities is not warranted here.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.124, Diagnostic Code 8520 (2015).


B. Extraschedular Considerations

In addition to the schedular criteria already addressed, certain exceptional or unusual circumstances may warrant remand to refer this claim for extraschedular consideration.  38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  However, ordinarily only the rating schedule will apply unless there are exceptional or unusual factors which would render application of it impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

The evidence does not show an exceptional disability picture such that the available schedular evaluation for the Veteran's service-connected bilateral sciatica is inadequate.  A comparison between the level of severity and symptoms of the Veteran's sciatica, and the established criteria found in the rating schedule for impairment of the sciatic nerve demonstrates that the schedular ratings reasonably describe his sciatica disability levels and symptoms.  Further, as indicated by 38 C.F.R. § 4.1 "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  The Board finds that such is the case here.  

Finally, the Board notes that under Johnson v. McDonald, 762 F. 3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected symptoms experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected symptoms that have not been attributed to a specific service-connected condition.  Accordingly, this case does not present an exceptional circumstance under which extraschedular consideration is required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple service-connected conditions.  


ORDER

Entitlement to an initial rating higher than 20 percent for sciatica of the right lower extremity (previously evaluated as peripheral neuropathy), prior to June 4, 2014 is denied.

Entitlement to an initial rating higher than 40 percent for sciatica of the right lower extremity (previously evaluated as peripheral neuropathy), after June 4, 2014 is denied.

Entitlement to an initial rating higher than 20 percent for sciatica of the left lower extremity (previously evaluated as peripheral neuropathy), prior to June 4, 2014 is denied.

Entitlement to an initial rating higher than 20 percent for sciatica of the left lower extremity (previously evaluated as peripheral neuropathy), after June 4, 2014 is denied.


REMAND

Here, the Board remanded the Veteran's TDIU claim in a March 2015 Board decision.  Although AOJ had not certified the issue of TDIU as part of this appeal when the March 2015 Board decision was issued, the Board noted that the Veteran had asserted that he was unemployable due to his neurological impairment in February 2008 and September 2009 lay statements.  Therefore, the Board took jurisdiction over the issue of entitlement to a TDIU for all of his service-connected disabilities as part of his claim for an increased rating for his bilateral sciatica.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). Accordingly, it remanded the Veteran's claim for issuance of notice informing the Veteran of the evidence required to substantiate a TDIU claim, and to provide an opinion as to the functional impairment caused by the Veteran's service connected bilateral lower extremity sciatica alone or in combination with the Veteran's other service-connected disabilities.  

As aforementioned in Part I, when the Board remands a claim to the RO it has a duty to ensure substantial compliance with the directives contained in that remand.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  Here, a review of the record reveals that instead of issuing the required notice, the AOJ sent the Veteran a notice indicating that he may be eligible for entitlement to a TDIU and that if he believed he was eligible, he should return the included TDIU application.  This notice failed to acknowledge that the Board had already taken jurisdiction over this matter and failed to inform the Veteran of the elements of entitlement to a TDIU.  

Additionally, a review of the record reveals that although the November 2015 VA examiner was directed to comment on the Veteran's functional impairment caused by the Veteran's bilateral lower extremity sciatica "alone or in combination with the Veteran's other service-connected disabilities," and the examiner did provide some commentary as to the functional impairment caused by the Veteran's bilateral sciatica.  However, the Board notes that the Veteran is service-connected for several other service-connected connections, including his low back, and bilateral carpel tunnel syndrome.  Given this fact, additional findings that provide a broader assessment of the combined impact of the Veteran's service-connected disorders is appropriate here.  As such, remand of this claim is required for additional development consistent with the directives of the March 2015 Board remand decision.

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran a VCAA notice letter pertaining to his claim for entitlement to a TDIU.

2. Schedule the Veteran for appropriate examination.  The examiner should elicit and set forth pertinent facts regarding the Veteran's medical history, education/training and employment history, his day-to-day functioning, and his social and industrial capacity.  The examiner should describe the functional effects of the service-connected disabilities on his ability to maintain substantially gainful employment.  

3. After undertaking any necessary additional development, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


